Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 25,
2012, is by and between Computer Vision Systems Laboratories Corp., a Florida
corporation (the “Company”), and Rochon Capital Partners, Ltd. (“Investor”). 
Each party to this Agreement is sometimes individually referred to herein as a
“Party” and collectively as the “Parties.”

 

RECITALS.  The Company and Investor are parties to a Stock Exchange Agreement,
dated as of August 24, 2012 (the “Stock Exchange Agreement”), pursuant to which
Investor is being issued at least 986,365,354 shares of Common Stock (as defined
below) of the Company, which shares shall be issued in two tranches.  In
connection with the consummation of the transactions contemplated by the Stock
Exchange Agreement, and pursuant to the terms of the Stock Exchange Agreement,
the parties desire to enter into this Agreement in order to grant certain
registration rights to Investor as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby covenant and agree as follows:

 

1.                                      Defined Terms.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board” means the board of directors of the Company (and any successor governing
body of the Company or any successor of the Company).

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.

 

“Common Stock” means the common stock, $0.0001 par value per share, of the
Company and any other common equity securities issued by the Company, and any
other shares of stock issued or issuable with respect thereto (whether by way of
a stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation or other corporate reorganization).

 

“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.

 

--------------------------------------------------------------------------------


 

“Demand Registration” has the meaning set forth in Section 2(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Investor” has the meaning set forth in the preamble.

 

“Long Form Registration” has the meaning set forth in Section 2(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Piggyback Registration” has the meaning set forth in Section 3(a).

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

 

“Registrable Securities” means (a) any shares of Common Stock held by Investor
(or any assignee or transferee of any Registrable Securities) or issuable upon
conversion, exercise or exchange of options, warrants, convertible securities or
exchangeable securities owned by Investor (or any assignee or transferee of any
Registrable Securities) at any time, and (b) any shares of Common Stock issued
or issuable with respect to any shares described in subsection (a) above by way
of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization (it
being understood that for purposes of this Agreement, a Person shall be deemed
to be a holder of Registrable Securities whenever such Person has the right to
then acquire or obtain from the Company any Registrable Securities, whether or
not such acquisition has actually been effected).

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto or any complementary rule thereto (such as Rule 144A).

 

2

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect from time to time.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the fees and disbursements of counsel for the holders of Registrable
Securities required to be paid by the Company pursuant to Section 6.

 

“Short-Form Registrations” has the meaning set forth in Section 2(b).

 

“Stock Exchange Agreement” has the meaning set forth in the recitals.

 

2.                                      Demand Registration.

 

(a)                                 At any time after the date of this
Agreement, holders of at least 25% of the Registrable Securities then
outstanding may request registration under the Securities Act of all or any
portion of the Registrable Securities on Form S-1 or any successor form thereto
(each a “Long-Form Registration”).  Each request for a Long-Form Registration
shall specify the approximate number of Registrable Securities required to be
registered. Upon receipt of such request, the Company shall promptly (but in no
event later than five (5) days following receipt thereof) deliver notice of such
request to all other holders of Registrable Securities who shall then have
fifteen (15) days from the date such notice is given to notify the Company in
writing of their desire to be included in such registration. The Company shall
cause a Registration Statement on Form S-1 (or any successor form) to be filed
within thirty (30) days after the date on which the initial request is given and
shall use its best efforts to cause such Registration Statement to be declared
effective by the Commission as soon as practicable thereafter. The Company shall
not be required to effect a Long-Form Registration more than two (2) times under
this Agreement; provided, that a Registration Statement shall not count as a
Long-Form Registration requested under Section 2(a) unless and until it has
become effective and the holders requesting such registration are able to
register and sell all of the Registrable Securities requested to be included in
such registration.

 

(b)                                 The Company shall use its best efforts to
qualify and remain qualified to register securities under the Securities Act
pursuant to a Registration Statement on Form S-3 or any successor form thereto.
At such time as the Company shall have qualified for the use of a Registration
Statement on Form S-3, the holders of Registrable Securities shall have the
right to request an unlimited number of registrations of the Registrable
Securities on Form S-3 or any similar short-form registration (each a
“Short-Form Registration” and, together with each Long-Form Registration, a
“Demand Registration”). Each request for a Short-Form Registration shall specify
the approximate number of Registrable Securities requested to be registered.
Upon receipt of any such request, the Company shall promptly (but in no event
later than five (5) days following receipt thereof) deliver notice of such
request to all other holders of Registrable Securities who shall then have
fifteen (15) days from the date such notice is given to notify the Company in
writing of their desire to be included in such registration. The Company shall
cause a Registration Statement on Form S-3 (or any successor form) to be filed
within thirty (30) days after the date on which the initial request is given and
shall use its best efforts to cause such

 

3

--------------------------------------------------------------------------------


 

Registration Statement to be declared effective by the Commission as soon as
practicable thereafter.

 

(c)                                  The Company shall not be obligated to
effect any Demand Registration within ninety (90) days after the effective date
of a previous Demand Registration or a previous Piggyback Registration in which
holders of Registrable Securities were permitted to register, and actually sold,
at least twenty-five percent (25%) of the shares of Registrable Securities
requested to be included therein.  The Company may postpone for up to sixty (60)
days the filing or effectiveness of a Registration Statement for a Demand
Registration if the Company’s Board determines in its reasonable good faith
judgment that such Demand Registration would (i) materially interfere with a
significant acquisition, corporate organization or other similar transaction
involving the Company; (ii) require premature disclosure of material information
that the Company has a bona fide business purpose for preserving as
confidential; or (iii) render the Company unable to comply with requirements
under the Securities Act or Exchange Act; provided, however, that in such event
the holders of a majority of the Registrable Securities initiating such Demand
Registration shall be entitled to withdraw such request and, if such request is
withdrawn, such Demand Registration shall not count as one of the permitted
Demand Registrations hereunder and the Company shall pay all registration
expenses in connection with such registration.  The Company may delay a Demand
Registration hereunder only once in any period of twelve (12) consecutive
months.

 

(d)                                 If the holders of the Registrable Securities
initially requesting a Demand Registration elect to distribute the Registrable
Securities covered by their request in an underwritten offering, they shall so
advise the Company as a part of their request made pursuant to Section 2(a) or
Section 2(b), and the Company shall include such information in its notice to
the other holders of Registrable Securities. The holders of a majority of the
Registrable Securities initially requesting the Demand Registration shall select
the investment banking firm or firms to act as the managing underwriter or
underwriters in connection with such offering.

 

(e)                                  The Company shall not include in any Demand
Registration any securities which are not Registrable Securities without the
prior written consent of the holders of a majority of the Registrable Securities
initially requesting such registration, which consent shall not be unreasonably
withheld or delayed. If a Demand Registration involves an underwritten offering
and the managing underwriter of the requested Demand Registration advises the
Company and the holders of Registrable Securities in writing that in its opinion
the number of shares of Common Stock proposed to be included in the Demand
Registration, including all Registrable Securities and all other shares of
Common Stock proposed to be included in such underwritten offering, exceeds the
number of shares of Common Stock which can be sold in such underwritten offering
and/or the number of shares of Common Stock proposed to be included in such
registration would adversely affect the price per share of the Registrable
Securities proposed to be sold in such underwritten offering, the Company shall
include in such Demand Registration (i) first, the number of shares of Common
Stock that the holders of Registrable Securities propose to sell, and
(ii) second, the number of shares of Common Stock proposed to be included
therein by any other Persons (including shares of Common Stock to be sold for
the account of the Company and/or other holders of Common Stock) allocated among
such Persons in such manner as they may agree. If the managing underwriter
determines that less than all of the Registrable Securities proposed to be sold
can be included in such offering, then the Registrable

 

4

--------------------------------------------------------------------------------


 

Securities that are included in such offering shall be allocated pro rata among
the respective holders thereof on the basis of the number of Registrable
Securities owned by each such holder.

 

3.                                      Piggyback Registration.

 

(a)                                 Whenever the Company proposes to register
any shares of its Common Stock under the Securities Act (other than a
registration effected solely to implement an employee benefit plan or a
transaction to which Rule 145 of the Securities Act is applicable, or a
Registration Statement on Form S-4, S-8 or any successor form thereto or another
form not available for registering the Registrable Securities for sale to the
public), whether for its own account or for the account of one or more
stockholders of the Company and the form of Registration Statement to be used
may be used for any registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event no
later than five (5) days prior to the filing of such Registration Statement) to
the holders of Registrable Securities of its intention to effect such a
registration and, subject to Section 3(b) and Section 3(c), shall include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion from the holders of Registrable
Securities within fifteen (15) days after the Company’s notice has been given to
each such holder.  A Piggyback Registration shall not be considered a Demand
Registration for purposes of Section 2 of this Agreement.

 

(b)                                 If a Piggyback Registration is initiated as
a primary underwritten offering on behalf of the Company and the managing
underwriter advises the Company and the holders of Registrable Securities (if
any holders of Registrable Securities have elected to include Registrable
Securities in such Piggyback Registration) in writing that in its opinion the
number of shares of Common Stock proposed to be included in such registration,
including all Registrable Securities and all other shares of Common Stock
proposed to be included in such underwritten offering, exceeds the number of
shares of Common Stock which can be sold in such offering and/or that the number
of shares of Common Stock proposed to be included in any such registration would
adversely affect the price per share of the Common Stock to be sold in such
offering, the Company shall include in such registration (i) first, the number
of shares of Common Stock that the Company proposes to sell; (ii) second, the
number of shares of Common Stock requested to be included therein by holders of
Registrable Securities, allocated pro rata among all such holders on the basis
of the number of Registrable Securities owned by each such holder or in such
manner as they may otherwise agree; and (iii) third, the number of shares of
Common Stock requested to be included therein by holders of Common Stock (other
than holders of Registrable Securities), allocated among such holders in such
manner as they may agree; provided, however, that in any event the holders of
Registrable Securities shall be entitled to register at least 80% of the
securities to be included in any such registration.

 

(c)                                  If a Piggyback Registration is initiated as
an underwritten offering on behalf of a holder of Common Stock other than
Registrable Securities, and the managing underwriter advises the Company in
writing that in its opinion the number of shares of Common Stock proposed to be
included in such registration, including all Registrable Securities and all
other shares of Common Stock proposed to be included in such underwritten
offering, exceeds the number of shares of Common Stock which can be sold in such
offering and/or that the number of shares of Common Stock proposed to be
included in any such registration would adversely affect the price per share of
the Common Stock to be sold in such offering, the

 

5

--------------------------------------------------------------------------------


 

Company shall include in such registration (i) first, the number of shares of
Common Stock requested to be included therein by the holder(s) requesting such
registration and by the holders of Registrable Securities, allocated pro rata
among such holders on the basis of the number of shares of Common Stock (on a
fully diluted, as converted basis) and the number of Registrable Securities, as
applicable, owned by all such holders or in such manner as they may otherwise
agree; and (ii) second, the number of shares of Common Stock requested to be
included therein by other holders of Common Stock, allocated among such holders
in such manner as they may agree.

 

(d)                                 If any Piggyback Registration is initiated
as a primary underwritten offering on behalf of the Company, the Company shall
select the investment banking firm or firms to act as the managing underwriter
or underwriters in connection with such offering.

 

4.                                      Lock-up Agreement.  Each holder of
Registrable Securities agrees that in connection with any public offering of the
Company’s Common Stock or other equity securities, and upon the written request
of the managing underwriter in such offering, such holder shall not, without the
prior written consent of such managing underwriter, during the period commencing
ten (10) days prior to the effective date of such registration and ending on the
date specified by such managing underwriter (such period not to exceed ninety
(90) days in the case of any registration), (a) offer, pledge, sell, contract to
sell, grant any option or contract to purchase, purchase any option or contract
to sell, hedge the beneficial ownership of or otherwise dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into,
exercisable for or exchangeable for shares of Common Stock held immediately
before the effectiveness of the registration statement for such offering, or
(b) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of such securities,
whether any such transaction described in clause (a) or (b) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise. The foregoing provisions of this Section 4 shall not apply to sales
of Registrable Securities to be included in such offering pursuant to
Section 2(a), Section 2(b) or Section 3(a), and shall be applicable to the
holders of Registrable Securities only if all officers and directors of the
Company and all stockholders owning more than 5% of the Company’s outstanding
Common Stock are subject to the same restrictions. Each holder of Registrable
Securities agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the managing underwriter which are
consistent with the foregoing or which are necessary to give further effect
thereto. Notwithstanding anything to the contrary contained in this Section 4,
each holder of Registrable Securities shall be released, pro rata, from any
lock-up agreement entered into pursuant to this Section 4 in the event and to
the extent that the managing underwriter or the Company permit any discretionary
waiver or termination of the restrictions of any lock-up agreement pertaining to
any officer, director or holder of greater than 5% of the outstanding Common
Stock.

 

5.                                      Registration Procedures.  If and
whenever the holders of Registrable Securities request that any Registrable
Securities be registered pursuant to the provisions of this Agreement, the
Company shall use its best efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof, and pursuant thereto the Company shall as soon as
practicable:

 

6

--------------------------------------------------------------------------------


 

(a)                                 subject to Section 2(a) and Section 2(b),
prepare and file with the Commission a Registration Statement with respect to
such Registrable Securities and use its best efforts to cause such Registration
Statement to become effective;

 

(b)                                 prepare and file with the Commission such
amendments, post-effective amendments and supplements to such Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement effective for a period of not less than ninety
(90) days, or if earlier, until all of such Registrable Securities have been
disposed of and to comply with the provisions of the Securities Act with respect
to the disposition of such Registrable Securities in accordance with the
intended methods of disposition set forth in such Registration Statement;

 

(c)                                  at least five (5) business days before
filing such Registration Statement, Prospectus or amendments or supplements
thereto, furnish to one counsel selected by holders of a majority of such
Registrable Securities copies of such documents proposed to be filed, which
documents shall be subject to the review, comment and approval of such counsel;

 

(d)                                 notify each selling holder of Registrable
Securities, promptly after the Company receives notice thereof, of the time when
such Registration Statement has been declared effective or a supplement to any
Prospectus forming a part of such Registration Statement has been filed;

 

(e)                                  furnish to each selling holder of
Registrable Securities such number of copies of the Prospectus included in such
Registration Statement (including each preliminary Prospectus) and any
supplement thereto (in each case including all exhibits and documents
incorporated by reference therein) and such other documents as such seller may
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;

 

(f)                                   use its best efforts to register or
qualify such Registrable Securities under such other securities or “blue sky”
laws of such jurisdictions as any selling holder requests and do any and all
other acts and things which may be necessary or advisable to enable such holders
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such holders; provided, that the Company shall not be
required to qualify generally to do business, subject itself to general taxation
or consent to general service of process in any jurisdiction where it would not
otherwise be required to do so but for this Section 5(f);

 

(g)                                  notify each selling holder of such
Registrable Securities, at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the Prospectus included in such Registration Statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading, and, at the request of any such
holder, the Company shall prepare a supplement or amendment to such Prospectus
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not contain an untrue statement of a material
fact or omit to state any fact necessary to make the statements therein not
misleading;

 

(h)                                 make available for inspection by any selling
holder of Registrable Securities, any underwriter participating in any
disposition pursuant to such Registration

 

7

--------------------------------------------------------------------------------


 

Statement and any attorney, accountant or other agent retained by any such
holder or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company’s officers, directors and
employees to supply all information requested by any such Inspector in
connection with such Registration Statement;

 

(i)                                     provide a transfer agent and registrar
(which may be the same entity) for all such Registrable Securities not later
than the effective date of such registration;

 

(j)                                    use its best efforts to cause such
Registrable Securities to be listed on each securities exchange on which the
Common Stock is then listed or, if the Common Stock is not then listed, on a
national securities exchange selected by the holders of a majority of such
Registrable Securities;

 

(k)                                 in connection with an underwritten offering,
enter into such customary agreements (including underwriting and lock-up
agreements in customary form) and take all such other customary actions as the
holders of such Registrable Securities or the managing underwriter of such
offering request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, making appropriate
officers of the Company available to participate in “road show” and other
customary marketing activities (including one-on-one meetings with prospective
purchasers of the Registrable Securities);

 

(l)                                     otherwise use its best efforts to comply
with all applicable rules and regulations of the Commission and make available
to its stockholders an earnings statement (in a form that satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder) no
later than thirty (30) days after the end of the 12-month period beginning with
the first day of the Company’s first full fiscal quarter after the effective
date of such Registration Statement, which earnings statement shall cover said
12-month period, and which requirement will be deemed to be satisfied if the
Company timely files complete and accurate information on Forms 10-Q, 10-K and
8-K under the Exchange Act and otherwise complies with Rule 158 under the
Securities Act; and

 

(m)                             furnish to each selling holder of Registrable
Securities and each underwriter, if any, with (i) a legal opinion of the
Company’s outside counsel, dated the effective date of such Registration
Statement (and, if such registration includes an underwritten public offering,
dated the date of the closing under the underwriting agreement), in form and
substance as is customarily given in opinions of the Company’s counsel to
underwriters in underwritten public offerings; and (ii) a “comfort” letter
signed by the Company’s independent certified public accountants in form and
substance as is customarily given in accountants’ letters to underwriters in
underwritten public offerings;

 

(n)                                 without limiting Section 5(f) above, use its
best efforts to cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company to enable the holders of
such Registrable Securities to consummate the disposition of such Registrable
Securities in accordance with their intended method of distribution thereof;

 

8

--------------------------------------------------------------------------------


 

(o)                                 notify the holders of Registrable Securities
promptly of any request by the Commission for the amending or supplementing of
such Registration Statement or Prospectus or for additional information;

 

(p)                                 advise the holders of Registrable
Securities, promptly after it shall receive notice or obtain knowledge thereof,
of the issuance of any stop order by the Commission suspending the effectiveness
of such Registration Statement or the initiation or threatening of any
proceeding for such purpose and promptly use its best efforts to prevent the
issuance of any stop order or to obtain its withdrawal at the earliest possible
moment if such stop order should be issued;

 

(q)                                 permit Investor, in Investor’s sole and
exclusive judgment, to participate in the preparation of such Registration
Statement and to require the insertion therein of language, furnished to the
Company in writing, which in the reasonable judgment of Investor and Investor’s
counsel should be included; and

 

(r)                                    otherwise use its best efforts to take
all other steps necessary to effect the registration of such Registrable
Securities contemplated hereby.

 

6.                                      Expenses.  All expenses (other than
Selling Expenses) incurred by the Company in complying with its obligations
pursuant to this Agreement and in connection with the registration and
disposition of Registrable Securities, including, without limitation, all
registration and filing fees, underwriting expenses (other than fees,
commissions or discounts), expenses of any audits incident to or required by any
such registration, fees and expenses of complying with securities and “blue sky”
laws, printing expenses, fees and expenses of the Company’s counsel and
accountants and fees and expenses of one counsel for the holders of Registrable
Securities participating in such registration as a group (selected by, in the
case of a registration under Section 2(a), the holders of a majority of the
Registrable Securities initially requesting such registration, and, in the case
of all other registrations hereunder, the holders of a majority of the
Registrable Securities included in the registration), shall be paid by the
Company.  All Selling Expenses relating to Registrable Securities registered
pursuant to this Agreement shall be borne and paid by the holders of such
Registrable Securities, in proportion to the number of Registrable Securities
registered for each such holder.

 

7.                                      Indemnification.

 

(a)                                 The Company shall indemnify and hold
harmless, to the fullest extent permitted by law, each holder of Registrable
Securities, such holder’s officers, directors, managers, members, partners,
stockholders and Affiliates, each underwriter, broker or any other Person acting
on behalf of such holder of Registrable Securities and each other Person, if
any, who controls any of the foregoing Persons within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, against all losses,
claims, actions, damages, liabilities and expenses, joint or several, to which
any of the foregoing Persons may become subject under the Securities Act or
otherwise, insofar as such losses, claims, actions, damages, liabilities or
expenses arise out of or are based upon any untrue or alleged untrue statement
of a material fact contained in any Registration Statement, Prospectus,
preliminary Prospectus, free writing prospectus (as defined in Rule 405
promulgated under the Securities Act) or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to

 

9

--------------------------------------------------------------------------------


 

be stated therein or necessary to make the statements therein not misleading, or
any violation or alleged violation by the Company of the Securities Act or any
other similar federal or state securities laws or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance; and shall reimburse such Persons for any legal or
other expenses reasonably incurred by any of them in connection with
investigating or defending any such loss, claim, action, damage or liability,
except insofar as the same are caused by or contained in any information
furnished in writing to the Company by such holder expressly for use therein or
by such holder’s failure to deliver a copy of the Registration Statement,
Prospectus, free-writing prospectus (as defined in Rule 405 promulgated under
the Securities Act) or any amendments or supplements thereto (if the same was
required by applicable law to be so delivered) after the Company has furnished
such holder with a sufficient number of copies of the same prior to any written
confirmation of the sale of Registrable Securities.

 

(b)                                 In connection with any registration in which
a holder of Registrable Securities is participating, each such holder shall
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any such Registration Statement
or Prospectus and, to the extent permitted by law, shall indemnify and hold
harmless, the Company, each director of the Company, each officer of the Company
who shall sign such Registration Statement, each underwriter, broker or other
Person acting on behalf of the holders of Registrable Securities and each Person
who controls any of the foregoing Persons within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act against any losses, claims,
actions, damages, liabilities or expenses resulting from any untrue or alleged
untrue statement of material fact contained in the Registration Statement,
Prospectus, preliminary Prospectus, free writing prospectus (as defined in
Rule 405 promulgated under the Securities Act) or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such
holder; provided, however, that the obligation to indemnify shall be several,
not joint and several, for each holder and shall be limited to the net proceeds
(after underwriting fees, commissions or discounts) actually received by such
holder from the sale of Registrable Securities pursuant to such Registration
Statement.

 

(c)                                  Promptly after receipt by an indemnified
party of notice of the commencement of any action involving a claim referred to
in this Section 7, such indemnified party shall, if a claim in respect thereof
is made against an indemnifying party, give written notice to the latter of the
commencement of such action. The failure of any indemnified party to notify an
indemnifying party of any such action shall not (unless such failure shall have
a material adverse effect on the indemnifying party) relieve the indemnifying
party from any liability in respect of such action that it may have to such
indemnified party hereunder. In case any such action is brought against an
indemnified party, the indemnifying party shall be entitled to participate in
and to assume the defense of the claims in any such action that are subject or
potentially subject to indemnification hereunder, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after written
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be responsible
for any legal or other expenses subsequently incurred by the indemnified party
in connection with the defense thereof; provided, however, that if (i) any
indemnified party shall

 

10

--------------------------------------------------------------------------------


 

have reasonably concluded that there may be one or more legal or equitable
defenses available to such indemnified party which are additional to or conflict
with those available to the indemnifying party, or that such claim or litigation
involves or could have an effect upon matters beyond the scope of the indemnity
provided hereunder, or (ii) such action seeks an injunction or equitable relief
against any indemnified party or involves actual or alleged criminal activity,
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party without such indemnified party’s
prior written consent (but, without such consent, shall have the right to
participate therein with counsel of its choice) and such indemnifying party
shall reimburse such indemnified party and any Person controlling such
indemnified party for that portion of the fees and expenses of any counsel
retained by the indemnified party which is reasonably related to the matters
covered by the indemnity provided hereunder. If the indemnifying party is not
entitled to, or elects not to, assume the defense of a claim, it shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicting indemnified parties
shall have a right to retain one separate counsel, chosen by the holders of a
majority of the Registrable Securities included in the registration, at the
expense of the indemnifying party.

 

(d)                                 If the indemnification provided for
hereunder is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, claim, damage, liability or action
referred to herein, then the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to the amounts paid or payable by
such indemnified party as a result of such loss, claim, damage, liability or
action in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions which resulted in such loss, claim,
damage, liability or action as well as any other relevant equitable
considerations; provided, however, that the maximum amount of liability in
respect of such contribution shall be limited, in the case of each holder of
Registrable Securities, to an amount equal to the net proceeds (after
underwriting fees, commissions or discounts) actually received by such seller
from the sale of Registrable Securities effected pursuant to such registration.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just and equitable if contribution
pursuant hereto were determined by pro rata allocation or by any other method or
allocation which does not take account of the equitable considerations referred
to herein. No Person guilty or liable of fraudulent misrepresentation shall be
entitled to contribution from any Person.

 

8.                                      Participation in Underwritten
Registrations.  No Person may participate in any registration hereunder which is
underwritten unless such Person (a) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (b) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements; provided, however, that no holder

 

11

--------------------------------------------------------------------------------


 

of Registrable Securities included in any underwritten registration shall be
required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such holder,
such holder’s ownership of its shares of Common Stock to be sold in the offering
and such holder’s intended method of distribution) or to undertake any
indemnification obligations to the Company or the underwriters with respect
thereto, except as otherwise provided in Section 7.

 

9.                                      Rule 144 Compliance.  With a view to
making available to the holders of Registrable Securities the benefits of
Rule 144 under the Securities Act and any other rule or regulation of the
Commission that may at any time permit a holder to sell securities of the
Company to the public without registration or pursuant to a registration on
Form S-3 (or any successor form), the Company shall:

 

(a)                                 make and keep public information available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times after the Registration Date;

 

(b)                                 use best efforts to file with the Commission
in a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act, at any time after the Company has
become subject to such reporting requirements; and

 

(c)                                  furnish to any holder so long as the holder
owns Registrable Securities, promptly upon request, a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 under
the Securities Act and of the Securities Act and the Exchange Act, a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents so filed or furnished by the Company as such holder may request in
connection with the sale of Registrable Securities without registration.

 

10.                               Preservation of Rights.  The Company shall not
(a) grant any registration rights to third parties which are more favorable than
or inconsistent with the rights granted hereunder, or (b) enter into any
agreement, take any action, or permit any change to occur, with respect to its
securities that violates or subordinates the rights expressly granted to the
holders of Registrable Securities in this Agreement.

 

11.                               Termination.  This Agreement shall terminate
and be of no further force or effect when there shall no longer be any
Registrable Securities outstanding; provided, however, that the provisions of
Section 6 and Section 7 shall survive any such termination.

 

12.                               Notices.  All notices, requests, claims,
demands, and other communications under this Agreement shall be in writing and
shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective Parties at the addresses indicated below (or at such other address
for a Party as shall be specified by like notice).

 

12

--------------------------------------------------------------------------------


 

If to the Company:

 

Computer Vision Systems Laboratories Corp.
101 Plaza Real South
Suite 201
Boca Raton, FL 33432
Facsimile:                        
Attention: President

 

 

 

with a copy to:

 

Hamilton & Associates Law Group, P.A.
101 Plaza Real South
Suite 201
Boca Raton, FL 33432
Facsimile: 954-369-1131
E-mail: lawrocks@aol.com
Attention: Brenda Hamilton, Esq.

 

 

 

If to Investor:

 

Rochon Capital Partners, Ltd.
2400 North Dallas Parkway
Suite 230
Plano, Texas 75093-4371
Facsimile: 972-398-7121
Attention: Heidi Hafer, Esq.

 

 

 

with a copy to:

 

Gardere Wynne Sewell LLP
3000 Thanksgiving Tower
1601 Elm Street
Dallas, Texas 75201
Telecopy: 214-999-3670
Attn: Douglas D. Haloftis, Esq.

 

If to any holder of Registrable Securities other than Investor, then to such
holder’s address as set forth on the Company’s records or as otherwise provided
by any such holder.

 

13.                               Entire Agreement.  This Agreement, together
with the Stock Exchange Agreement and any related exhibits and schedules
thereto, constitute the entire agreement of the Parties with respect to the
subject matter contained herein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. Notwithstanding the foregoing, in the event of any conflict
between the terms and provisions of this Agreement and those of the Stock
Exchange Agreement, the terms and conditions of the Stock Exchange Agreement
shall control.

 

13

--------------------------------------------------------------------------------


 

14.                               Successor and Assigns.  This Agreement shall
be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns.  Investor may transfer Registrable
Securities to one or more transferees and any transferee of Registrable
Securities shall have all rights granted hereunder with respect to any such
transferred Registrable Securities; provided, however, that (a) Investor shall
retain all rights hereunder with respect to any Registrable Securities retained
by Investor and (b) any such transferee shall be required to execute a
counterpart to this Agreement whereupon such transferee shall be subject to the
restrictions contained in, and be bound by, this Agreement as if such transferee
had originally been a Party to this Agreement as a holder of Registrable
Securities.

 

15.                               No Third-Party Beneficiaries.  This Agreement
is for the sole benefit of the Parties and their respective successors and
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Agreement; provided,
however, any transferee of Investor shall have rights hereunder as described in
Section 14.

 

16.                               Headings.  The headings in this Agreement are
for reference only and shall not affect the interpretation of this Agreement.

 

17.                               Amendment, Modification and Waiver.  Except as
may otherwise be provided herein, no provision of this Agreement may be waived,
amended, modified, or supplemented except in a written instrument signed by the
Company and the holders of a majority of the Registrable Securities.  No waiver
by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. Except as otherwise set forth in this Agreement, no failure
to exercise, or delay in exercising, any right, remedy, power or privilege
arising from this Agreement shall operate or be construed as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

18.                               Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any
rule or law, or public policy, such invalidity, illegality or unenforceability
shall not affect any other term or provision of this incapable of being
enforced, Agreement or invalidate or render incapable of being enforced such
term or provision in any other jurisdiction.  Upon such determination that any
term or other provision is invalid, illegal, or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are fulfilled to the
extent possible.

 

19.                               Remedies.  In addition to being entitled to
exercise all rights granted by law, including recovery of damages, each holder
of Registrable Securities shall be entitled to specific performance under this
Agreement.  The Parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach by it of the
provisions of this Agreement and the Company hereby agrees to waive the defense
in any action for specific performance that a remedy at law would be adequate.

 

14

--------------------------------------------------------------------------------


 

20.                               Governing Law; Submission to Jurisdiction.

 

(a)                                 This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Florida without
reference to principles of conflicts of laws, provisions, or rules (whether of
the State of Florida or any other jurisdiction) that would cause the application
of laws of any jurisdiction other than those of the State of Florida.

 

(b)                                 Any legal suit, action or proceeding arising
out of or based upon this Agreement or the transactions contemplated hereby may
be instituted in the federal courts of the United States or the courts of the
State of Florida in each case located in Palm Beach County, Florida, and each
party irrevocably submits to the exclusive jurisdiction of such courts in any
such suit, action or proceeding. Service of process, summons, notice or other
document by mail to such party’s address set forth herein shall be effective
service of process for any suit, action or other proceeding brought in any such
court.  The Parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

21.                               Waiver of Jury Trial.  Each Party acknowledges
and agrees that any controversy which may arise under this Agreement is likely
to involve complicated and difficult issues and, therefore, each such Party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any legal action arising out of or relating to this Agreement or
the transactions contemplated hereby.  Each Party certifies and acknowledges
that (a) no representative of any other Party has represented, expressly or
otherwise, that such other Party would not seek to enforce the foregoing waiver
in the event of a legal action, (b) such Party has considered the implications
of this waiver, (c) such Party makes this waiver voluntarily, and (d) such Party
has been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 21.

 

22.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

 

 

 

COMPUTER VISION SYSTEMS LABORATORIES CORP.

 

 

 

 

 

By:

/s/ Thomas DiCicco

 

 

 

Printed Name:

Thomas DiCicco

 

 

 

Title:

CEO & President

 

 

 

 

ROCHON CAPITAL PARTNERS, LTD.

 

 

 

By: John Rochon Management, Inc., its general partner

 

 

 

 

 

/s/ John P. Rochon

 

By: John P. Rochon

 

Its: President

 

16

--------------------------------------------------------------------------------